The opinion of the court was delivered by
Ross, J.
In Spencer v. Williams et al. 2 Vt. 209, it was held, “ that a receiptor cannot allege the want of a sufficient and legal attachment, nor of a delivery to him of the goods, after having acknowledged the same in writing, and in consequence of which the officer has made himself responsible for the goods to the creditor.” “ By the memorandum in writing, the defendants acknowledged the receipt of the goods of the plaintiff as having been attached by him on the writ, and promise to deliver them to him on demand; and it appears that the plaintiff returned the goods as attached, and thus made himself accountable for them to the creditors.” “ Having incurred this liability on the faith of the receipt, the plaintiff is entitled to the benefit of it for his indemnity; and to allow it to be defeated by the defense set up, would be the grossest injustice to him.” The same doctrine is reiterated in Allen v. Butler et als. 9 Vt. 122. If the defendants when sued on the receipt, cannot allege such facts in defense, it cannot be incumbent on the officer to show that he actually attached and delivered to the receiptors the property receipted, by other evidence than what is furnished by his return on the writ and the receipt, to entitle him to recover.
Judgment affirmed.